Case 9:19-cv-81481-XXXX Document 1 Entered on FLSD Docket 10/30/2019 Page 1 of 9



                                  UNITED STATES COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                                 Case No.:
  LUIS MANDUJANO, and
  SALVADOR AVILA,

         Plaintiff,

  vs.

  CUSTOM TRUSS LLC, a Florida
  Limited Liability Company, and
  IVA KUTLOVA,

        Defendant.
  ___________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiffs, LUIS MANDUJANO (“Mr. Mandujano”) and SALVADOR AVILA (“Mr.

  Avlia”) (collectively, “Plaintiffs”), by and through the undersigned attorneys, sue Defendants,

  CUSTOM TRUSS LLC (“CUSTOM TRUSS”), and IVA KUTLOVA (“Ms. Kutlova”)

  (collectively, “Defendants”), and allege the following:

                                     GENERAL ALLEGATIONS

         1.      This is an action to recover the unpaid wages and overtime compensation,

  liquidated damages, attorneys’ fees and costs pursuant to the Fair Labor Standards Act, as

  amended, 29 U.S.C. §201 et seq. against Defendants.

         2.      Plaintiff, Mr. Mandujano, resides within the geographical jurisdiction of the

  Southern District of Florida, is over the age of 18 and is otherwise sui juris.

         3.      Plaintiff, Mr. Avila, resides within the geographical jurisdiction of the Southern

  District of Florida, is over the age of 18 and is otherwise sui juris.
Case 9:19-cv-81481-XXXX Document 1 Entered on FLSD Docket 10/30/2019 Page 2 of 9



          4.       Defendant, CUSTOM TRUSS, is a limited liability company, with its principal

  place of address at 1890 W. Atlantic Avenue, Delray Beach, FL 33444, and within the jurisdiction

  of this Court.

          5.       At all times material hereto, CUSTOM TRUSS existed for the manufacture of

  custom wood trusses and truss systems for builders and homeowners.

          6.       Defendant, Ms. Kutlova, resides within the geographical jurisdiction of the

  Southern District of Florida, is over the age of 18 and is otherwise sui juris.

          7.       At all times material hereto, Ms. Kutlova was the President of CUSTOM TRUSS

  and was responsible for its daily operations, including all payroll practices and decisions.

          8.       Ms. Kutlova approved and ratified all unlawful payroll policies, practices, and

  procedures transgressing the requirements of the FLSA mentioned herein.

          9.       At all times material hereto, Plaintiffs were employed by CUSTOM TRUSS and

  Ms. Kutlova.

          10.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. §216(b).

          11.      Upon information and belief, CUSTOM TRUSS’s gross annual revenues were in

  excess of $500,000.00 per year in the years 2016, 2017, and 2018, and will exceed the same in

  2019.

          12.      At all relevant times, CUSTOM TRUSS has been and continues to be an

  “employer” engaged in the interstate “commerce” and/or in the production of “goods” for

  “commerce” within the meaning of the FLSA, 29 U.S.C. § 203. Upon information and belief,

  CUSTOM TRUSS (1) had employees engaged in interstate commerce or in the production of

  goods for interstate commerce, and (2) had employees who handled, sold, or otherwise worked on

  goods or materials that have been moved in, or produced for, interstate commerce in the years



                                                    2
Case 9:19-cv-81481-XXXX Document 1 Entered on FLSD Docket 10/30/2019 Page 3 of 9



  2016 - 2019. CUSTOM TRUSS has employed and/or continues to employ “employee[s],”

  including Plaintiffs, who themselves handled equipment and supplies that had travelled in

  interstate “commerce” for the purpose of conducting business.

         13.     Therefore, based on the aforementioned, CUSTOM TRUSS was at all times

  hereafter mentioned, engaged in commerce or in the production of goods for commerce as defined

  in 29 U.S.C. §§203(r) and 203(s).

         14.     At all times material hereto, Plaintiffs, in performing their job duties, were engaged

  in commerce within the meaning of 29 U.S.C. §§203(b), 203(r), 203(s), 206(a) and 207(a).

         15.     Mr. Mandujano was employed by CUSTOM TRUSS in the area of general labor

  until March, 2019. As such, for purposes of this lawsuit, Mr. Mandujano is entitled to a look-back

  time period of October 30, 2016 – March, 2019.

         16.     Mr. Avila was employed by CUSTOM TRUSS in the area of general labor until

  December 28, 2018. As such, for purposes of this lawsuit, Mr. Avila is entitled to a look-back time

  period of October 30, 2016 – December 28, 2018.

         17.     At all times pertinent to the Complaint, Defendants failed to comply with §§ 29

  U.S.C. 201- 219 as Plaintiffs performed hours of service for CUSTOM TRUSS in excess of forty

  (40) hours during one or more workweeks, for which CUSTOM TRUSS failed to properly pay

  additional overtime premiums.

         18.     Rather than properly pay Plaintiffs overtimes wages, as is mandated by law,

  CUSTOM TRUSS would have Plaintiffs “sign in” on a group time sheet and would pay them their

  normal salary, rather than time and one-half. Furthermore, Defendants had Plaintiffs sign a “Piece

  Rate Employment Agreement,” which is further evidence of Defendants’ willful FLSA violations.




                                                   3
Case 9:19-cv-81481-XXXX Document 1 Entered on FLSD Docket 10/30/2019 Page 4 of 9



         19.     Upon information and belief, it was the usual practice of CUSTOM TRUSS to pay

  overtime selectively, and excluded overtime wages to Hispanics, including Plaintiffs.

         20.     Plaintiffs were not exempt from the right to receive the appropriate overtime pay

  under the FLSA.

         21.     Rather, Plaintiffs solely performed non-exempt work, that is, Plaintiffs’ primary

  duties consisted of general labor and other non-supervisory roles.

         22.     Plaintiffs were not free from supervision in connection with matters of significance

  such as project management or operations. Moreover, Plaintiffs did not customarily and regularly

  supervise two (2) or more full-time employees or their equivalent.

         23.     Upon information and belief, Defendants further failed to maintain proper time

  records as mandated by the FLSA regarding the hours worked by Plaintiffs.

         24.     The pay practice on the part of Defendants violated the FLSA as Defendants failed

  to properly pay overtime to Plaintiffs for those hours worked in excess of forty (40).

         25.     Since 2016, Defendants (1) employed Plaintiffs; and (2) suffered or permitted to be

  suffered, with knowledge, hours of service by Plaintiffs in excess of forty (40) during one or more

  workweeks, for which CUSTOM TRUSS failed to properly pay additional overtime premiums.

         26.     Upon information and belief, Defendants’ failure to properly pay overtime for those

  hours worked in excess of forty (40) is not unique to Plaintiffs. Rather, Defendants utilized the

  exact same aforementioned scheme, in violation of the FLSA, for many employees at various

  locations with similar job titles and qualifications. This practice of CUSTOM TRUSS applied to

  all Hispanic employees at all locations.

         27.     All of these aforementioned CUSTOM TRUSS employees were and have been

  subject to a payroll policy, practice, and procedure transgressing the requirements of the FLSA.



                                                   4
Case 9:19-cv-81481-XXXX Document 1 Entered on FLSD Docket 10/30/2019 Page 5 of 9



          28.     As a result, there exist many other “similarly situated” employees, within the

  meaning of 29 U.S.C. § 216(b). This putative class includes every employee of CUSTOM TRUSS

  that was not employed in a managerial or supervisory capacity (e.g., all laborers) and employed

  for any length of time since three (3) years prior to the filing of the instant lawsuit. Like Plaintiffs,

  all members of this putative class were paid their respective standard rates of pay for hours worked

  over forty (40) each week, rather than time and one-half, as is required under Federal law.

          29.     Specifically, two (2) more employees of CUSTOM TRUSS have already contacted

  the undersigned. The undersigned will move for conditional class certification when appropriate.

                             COUNT I
   RECOVERY OF UNPAID OVERTIME- VIOLATION OF THE FLSA, 29 U.S.C. § 207
       ON BEHALF OF LUIS MANDUJANO AGAINST ALL DEFENDANTS

          30.     LUIS MANDUJANO re-alleges and reaffirms paragraphs 1 through 29 as if fully

  set forth herein.

          31.     This is an action for Unpaid Overtime on behalf of Mr. Mandujano against all

  Defendants.

          32.     During Mr. Mandujano’s employment with CUSTOM TRUSS, he worked hours in

  excess of forty (40) for which he was not properly compensated.

          33.     Mr. Mandujano was entitled to be paid at the rate of time and one-half for hours

  worked in excess of forty (40) hours per week pursuant to the FLSA.

          34.     Mr. Mandujano was never paid overtime for the hours he worked for CUSTOM

  TRUSS, from October 30, 2016 through the last date of his employment with CUSTOM TRUSS.

          35.     Mr. Mandujano was entitled to be paid the regular rate and overtime rate for the

  relevant time periods as referenced above. Defendants have failed and refused to do so.




                                                     5
Case 9:19-cv-81481-XXXX Document 1 Entered on FLSD Docket 10/30/2019 Page 6 of 9



         36.      Defendants knew of and/or showed a willful disregard for the provisions of the

  FLSA as evidenced by CUSTOM TRUSS’s failure to pay Mr. Mandujano time and one-half wages

  for the hours he worked in excess of forty (40) hours per week when Defendants knew or should

  have known such was due. Rather, CUSTOM TRUSS attempted to intentionally skirt federal law

  by paying a “bonus” of his regular per-hour rate.

         37.      Defendants failed to properly disclose or apprise Mr. Mandujano of his rights under

  the FLSA.

         38.      Defendants failed to maintain proper time records as mandated by the FLSA

  regarding the hours worked by Mr. Mandujano.

         39.      Mr. Mandujano is entitled to liquidated damages pursuant to the FLSA.

         40.      Due to the intentional, willful, and unlawful acts of CUSTOM TRUSS, Mr.

  Mandujano has suffered damages in the amount not presently ascertainable of unpaid overtime

  wages, plus an equal amount as liquidated damages, together with interest.

         41.      Mr. Mandujano is entitled to an award of his reasonable attorneys’ fees and costs

  pursuant to 29 U.S.C. § 216(b).

         42.      Mr. Mandujano demands a trial by jury on all issues so triable.

         WHEREFORE, Plaintiff, LUIS MANDUJANO, respectfully requests that a judgment be

  entered against Defendants, CUSTOM TRUSS LLC, and IVA KUTLOVA:

               a. Declaring that Defendants have violated the overtime provisions of 29 U.S.C. §

                  207;

               b. Awarding Mr. Mandujano overtime compensation in the amount to be calculated;

               c. Awarding Mr. Mandujano liquidated damages in the amount to be calculated;




                                                   6
Case 9:19-cv-81481-XXXX Document 1 Entered on FLSD Docket 10/30/2019 Page 7 of 9



                d. Awarding Mr. Mandujano reasonable attorneys’ fees and costs and expenses of this

                   litigation pursuant to 29 U.S.C. § 216(b);

                e. Awarding Mr. Mandujano pre- and post-judgment interest; and

                f. Ordering any other and further relief this Honorable Court deems to be just and

                   proper, including but not limited to relief in favor of all others similarly situated

                   who join this action after notice.

                             COUNT II
   RECOVERY OF UNPAID OVERTIME- VIOLATION OF THE FLSA, 29 U.S.C. § 207
        ON BEHALF OF SALVADOR AVILA AGAINST ALL DEFENDANTS

          43.      SALVADOR AVILA re-alleges and reaffirms paragraphs 1 through 29 as if fully

  set forth herein.

          44.      This is an action for Unpaid Overtime on behalf of Mr. Avila against all

  Defendants.

          45.      During Mr. Avila’s employment with CUSTOM TRUSS, he worked hours in

  excess of forty (40) for which he was not properly compensated.

          46.      Mr. Avila was entitled to be paid at the rate of time and one-half for hours worked

  in excess of forty (40) hours per week pursuant to the FLSA.

          47.      Mr. Avila was never paid overtime for the hours he worked for CUSTOM TRUSS,

  from October 30, 2016 through the last date of his employment with CUSTOM TRUSS.

          48.      Mr. Avila was entitled to be paid the regular rate and overtime rate for the relevant

  time periods as referenced above. Defendants have failed and refused to do so.

          49.      Defendants knew of and/or showed a willful disregard for the provisions of the

  FLSA as evidenced by CUSTOM TRUSS’s failure to pay Mr. Avila time and one-half wages for

  the hours he worked in excess of forty (40) hours per week when Defendants knew or should have



                                                        7
Case 9:19-cv-81481-XXXX Document 1 Entered on FLSD Docket 10/30/2019 Page 8 of 9



  known such was due. Rather, CUSTOM TRUSS attempted to intentionally skirt federal law by

  paying a “bonus” of his regular per-hour rate.

          50.      Defendants failed to properly disclose or apprise Mr. Avila of his rights under the

  FLSA.

          51.      Defendants failed to maintain proper time records as mandated by the FLSA

  regarding the hours worked by Mr. Avila.

          52.      Mr. Avila is entitled to liquidated damages pursuant to the FLSA.

          53.      Due to the intentional, willful, and unlawful acts of CUSTOM TRUSS, Mr. Avila

  has suffered damages in the amount not presently ascertainable of unpaid overtime wages, plus an

  equal amount as liquidated damages, together with interest.

          54.      Mr. Avila is entitled to an award of his reasonable attorneys’ fees and costs pursuant

  to 29 U.S.C. § 216(b).

          55.      Mr. Avila demands a trial by jury on all issues so triable.

          WHEREFORE, Plaintiff, SALVADOR AVILA, respectfully requests that a judgment be

  entered against Defendants, CUSTOM TRUSS LLC, and IVA KUTLOVA:

                a. Declaring that Defendants have violated the overtime provisions of 29 U.S.C. §

                   207;

                b. Awarding Mr. Avila overtime compensation in the amount to be calculated;

                c. Awarding Mr. Avila liquidated damages in the amount to be calculated;

                d. Awarding Mr. Avila reasonable attorneys’ fees and costs and expenses of this

                   litigation pursuant to 29 U.S.C. § 216(b);

                e. Awarding Mr. Avila pre- and post-judgment interest; and




                                                     8
Case 9:19-cv-81481-XXXX Document 1 Entered on FLSD Docket 10/30/2019 Page 9 of 9



           f. Ordering any other and further relief this Honorable Court deems to be just and

               proper, including but not limited to relief in favor of all others similarly situated

               who join this action after notice.



        Respectfully Submitted on this 30th day of October, 2019.



                                              Pike & Lustig, LLP
                                              /s/ Daniel Lustig
                                              Daniel Lustig
                                              Florida Bar No.: 059225
                                              Robert C. Johnson
                                              Florida Bar No.: 116419
                                              1209 N. Olive Ave.
                                              West Palm Beach, FL 33401
                                              Telephone: (561) 855-7585
                                              Facsimile: (561) 855-7710
                                              Email: pleadings@pikelustig.com
                                              Counsel for Plaintiff




                                                    9
